Exhibit 10.1

 

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION

 

ALLEN V. SCHEINER, on Behalf of

   §     

Himself and All Others Similarly Situated,

   §    Civil No. 3:01-CV-418-H      §    (Consolidated)

Plaintiff,

   §           §     

v.

   §           §           §     

i2 TECHNOLOGIES, INC., SANJIV

   §     

S. SIDHU, GREGORY A. BRADY,

   §     

WILLIAM M. BEECHER and

   §     

ARTHUR ANDERSEN LLP,

   §           §           §     

Defendants.

   §     

 

STIPULATION AND AGREEMENT OF SETTLEMENT

WITH CERTAIN DEFENDANTS

 

This Stipulation and Agreement of Settlement with Certain Defendants (the
“Stipulation”) is submitted pursuant to Rules 23 and 23.1 of the Federal Rules
of Civil Procedure. Subject to the approval of the Court, this Stipulation is
entered into among Certified Class Representatives Philip A. Anthony, Milson
Lopes dos Reis, G.O. Morphew and Frederick W. Bradley (“Class Representatives”)
and Lead Plaintiff Kansas Public Employees Retirement System (collectively “Lead
Plaintiffs”) on behalf of themselves and the Settlement Class (as hereinafter
defined) and as an assignee of all of i2’s right, title and interest in and to
any and all claims asserted on behalf of the Company in the Derivative Actions
(as hereinafter defined) and defendants i2 Technologies, Inc. (“i2” or the
“Company”), Sanjiv S. Sidhu (“Sidhu”), Gregory A. Brady (“Brady”) and William M.
Beecher (“Beecher”) (collectively “Settling Defendants”), by and through their
respective counsel.



--------------------------------------------------------------------------------

WHEREAS:

 

A. The above-captioned action was initially filed in this Court on or about
March 2, 2001 and is hereinafter referred to as the “Action” and together with
the claims asserted in the Derivative Actions (defined below) as the “Settling
Actions”;

 

B. On August 3, 2001, Lead Plaintiffs filed their First Amended Complaint
alleging that Defendants made materially false and misleading statements and
omissions in i2’s public statements and other public documents to the investing
public regarding i2’s software, thereby allegedly artificially inflating the
price of i2’s common stock;

 

C. On October 1, 2001, the Defendants moved to dismiss the First Amended
Complaint. Following oral argument, by Order dated April 11, 2002, the Court
denied the Defendants’ motion to dismiss in its entirety;

 

D. On August 15, 2002, Lead Plaintiffs moved for certification of a class of all
persons who purchased or otherwise acquired i2 common stock during the period of
May 4, 2000 through and including February 27, 2001. On December 5, 2002, the
parties filed with the Court a Stipulation and proposed Order for Class
Certification whereby Defendants stipulated that they would not oppose class
certification. On January 9, 2003, the Court issued an Order certifying the
class;

 

E. On April 1, 2003 notice of the class certification was published in the
National edition of The Wall Street Journal;

 

F. Over seventy-eight thousand copies of a Notice of Pendency of this Action as
a class action were sent to potential members of the certified class. Only
thirty-six purported members of the certified class sought exclusion from the
class.

 

G. Lead Plaintiffs actively pursued document discovery for nearly two years.
Plaintiffs’ Co-Lead Counsel obtained and reviewed over six hundred thousand
pages of

 

2



--------------------------------------------------------------------------------

responsive information from i2. Lead Plaintiffs subpoenaed documents from over
forty of i2’s customers; thirty-three analysts who followed i2; and Arthur
Andersen, the Company’s accountants during the years in question. The subpoenas
have resulted in the production of over two hundred thousand pages of additional
responsive information;

 

H. On January 21, 2003, the Company announced that it was conducting a re-audit
of its financial statements and that it would likely restate its financial
statements. On May 22, 2003, Lead Plaintiffs filed a Second Amended Complaint;

 

I. On July 21, 2003, i2 issued its restated financials. On September 30, 2003,
Lead Plaintiffs filed the Third Amended Complaint;

 

J. The currently operative complaint in this Action is the Third Amended
Consolidated Complaint for Violation of the Federal Securities Laws (the
“Complaint”). The Complaint alleges, among other things, that defendants, in a
scheme to artificially inflate the value of i2’s securities, issued false and
misleading press releases and other statements regarding the difficulties and
delays associated with the implementation and integration of i2’s software
products, and regarding i2’s financial condition during the period from March
22, 2000 through and including January 27, 2003;

 

K. The Complaint further alleges that Plaintiffs and other members of the Class
purchased the common stock of i2 during this period at prices artificially
inflated as a result of the defendants’ dissemination of false and misleading
statements regarding i2 in violation of Sections 10(b) and 20(a) of the
Securities Exchange Act of 1934, 15 U.S.C. § 78j(b) and 78t(a), and Rule 10b-5,
17 C.F.R. § 240.10b-5, promulgated thereunder;

 

L. The Settling Defendants deny any wrongdoing whatsoever and this Stipulation
shall in no event be construed or deemed to be evidence of or an admission or
concession on the

 

3



--------------------------------------------------------------------------------

part of any Settling Defendant with respect to any claim or of any fault,
liability, wrongdoing or damage whatsoever, or any infirmity in the defenses
that the Settling Defendants have asserted. The parties to this Stipulation
recognize, however, that the Action has been filed by Plaintiffs and defended by
the Settling Defendants in good faith and with adequate basis in fact under
Federal Rule of Civil Procedure 11, that the Action is being voluntarily settled
after advice of counsel, and that the terms of the settlement are fair, adequate
and reasonable. This Stipulation shall not be construed or deemed to be a
concession by any Plaintiff of any infirmity in the claims asserted in the
Action;

 

M. Plaintiffs’ Co-Lead Counsel have conducted an investigation relating to the
claims and the underlying events and transactions alleged in the Complaint.
Plaintiffs’ Co-Lead Counsel have analyzed the evidence adduced during pretrial
discovery and have researched the applicable law with respect to the claims of
Lead Plaintiffs and the Settlement Class against the Settling Defendants and the
potential defenses thereto;

 

N. Lead Plaintiffs, by their counsel, have conducted discussions and arm’s
length negotiations with counsel for Settling Defendants and have participated
in a mediation before the Honorable Nicholas H. Politan with respect to a
compromise and settlement of the Action as against the Settling Defendants with
a view to settling the issues in dispute and achieving the best relief possible
consistent with the interests of the Settlement Class; and

 

O. Based upon their investigation and pretrial discovery as set forth above,
Plaintiffs’ Co-Lead Counsel have concluded that the terms and conditions of this
Stipulation are fair, reasonable and adequate to Lead Plaintiffs and the
Settlement Class, and in their best interests, and Lead Plaintiffs have agreed
to settle the claims raised in the Action, and any claims arising from
substantially similar facts (the “Settled Claims” as defined below), pursuant to
the terms

 

4



--------------------------------------------------------------------------------

and provisions of this Stipulation, after considering (a) the substantial
benefits that members of the Settlement Class will receive from settlement of
the Action, (b) the attendant risks of litigation, and (c) the desirability of
permitting the Settlement to be consummated as provided by the terms of this
Stipulation.

 

NOW THEREFORE, without any admission or concession on the part of Plaintiffs of
any lack of merit of the Action whatsoever, and without any admission or
concession of any fault, liability, wrongdoing or damage whatsoever, or lack of
merit in the defenses whatsoever, by the Settling Defendants, it is hereby
STIPULATED AND AGREED, by and among the parties to this Stipulation, through
their respective attorneys, subject to approval of the Court pursuant to Rule
23(e) of the Federal Rules of Civil Procedure, in consideration of the benefits
flowing to the parties hereto from the Settlement, that all Settled Claims (as
hereinafter defined) as against the Released Parties (as hereinafter defined)
and all Settled Defendants’ Claims (as hereinafter defined) shall be
compromised, settled, released and dismissed with prejudice, upon and subject to
the following terms and conditions:

 

CERTAIN DEFINITIONS

 

1. As used in this Stipulation, the following terms shall have the following
meanings:

 

(a) “Authorized Claimant” means a Class Member who submits a timely and valid
Proof of Claim form to the Claims Administrator.

 

(b) “Claims Administrator” means the firm of Gilardi & Co. LLC which shall
administer the Settlement.

 

(c) “Class Period” means, for the purposes of this Stipulation only, the period
of time from March 22, 2000 through and including July 21, 2003.

 

5



--------------------------------------------------------------------------------

(d) “Derivative Actions” means the actions entitled Alan Spector v. Sanjiv S.
Sidhu, et al., Civil No. 3:03-CV-0841-H (N.D. Tex.); Thomas C. Olson v. Sanjiv
S. Sidhu, et al., Civil No. 3:03-CV-0869-H (N.D. Tex.) (Spector and Olsen were
consolidated and are collectively referred to as the “Spector Action”); Peter
Kaltman v. Sanjiv S. Sidhu, et al., Civil No 3:03-CV-1057-H (N.D. Tex.) (the
“Kaltman Action”); and Stanley Zwick and Peter Gold v. i2 Technologies, Inc.,
C.A. No. 20516-NC (Del. Ch., New Castle Co.) (the “Zwick Action”).

 

(e) “Settlement Class” and “Settlement Class Members” means, for the purposes of
this Stipulation only, all persons or entities who purchased or otherwise
acquired the common stock of i2 between March 22, 2000 and July 21, 2003,
inclusive, and who were damaged thereby. Excluded from the Settlement Class are
the defendants in this action; members of the immediate families (parents,
spouses, siblings and children) of each of the individual defendants; any
person, firm, trust, corporation, officer, director or other individual or
entity in which any defendant has a controlling interest or which is related to
or affiliated with any of the defendants; and the legal representatives, heirs,
successors in interest or assigns of any such excluded party. Also excluded from
the Settlement Class are (i) any putative Settlement Class Members who
previously excluded themselves from the class previously certified for the
period of May 4, 2000 through and including February 27, 2001 herein by filing a
request for exclusion in accordance with the requirements set forth in the
Notice of Pendency previously mailed to putative members of the then certified
class and (ii) any putative Settlement Class Members who exclude themselves by
filing a request for exclusion in accordance with the requirements set forth in
the Settlement Notice.

 

(f) “Settling Defendants” means i2, Sanjiv S. Sidhu, Gregory A. Brady and
William M. Beecher.

 

6



--------------------------------------------------------------------------------

(g) “Settling Defendants’ Counsel” means the law firms of Wilson Sonsini
Goodrich & Rosati, P.C. and Brown McCarroll LLP for i2; the law firm of
Fulbright & Jaworski L.L.P. for Sidhu; the law firms of Lynn, Tilloston & Pinker
L.L.P. and Proskauer Rose L.L.P. for Beecher; and the law firm of Akin Gump
Strauss Hauer & Feld LLP for Brady.

 

(h) “Effective Date of Settlement” or “Effective Date” means the date upon which
the Settlement contemplated by this Stipulation shall become effective, as set
forth in ¶ 24 below.

 

(i) “Insurance Carriers” means the insurance carriers that issued policies of
directors and officers insurance to or on behalf of the Settling Defendants
covering the claims asserted in this action.

 

(j) “Settlement Notice” means the Notice of Proposed Partial Settlement of Class
Action, Motion for Attorneys’ Fees and Settlement Fairness Hearing, which is to
be sent to members of the Settlement Class substantially in the form attached
hereto as Exhibit 1 to Exhibit A.

 

(k) “Order and Final Judgment” means the proposed order to be entered approving
the Settlement substantially in the form attached hereto as Exhibit B.

 

(l) “Order for Notice and Hearing” means the proposed order preliminarily
approving the Settlement and directing notice thereof to the Class substantially
in the form attached hereto as Exhibit A.

 

(m) “Plaintiffs’ Counsel” means Plaintiffs’ Co-Lead Counsel and all of the other
attorneys representing Plaintiffs in this action.

 

7



--------------------------------------------------------------------------------

(n) “Plaintiffs’ Co-Lead Counsel” means the law firms of Milberg Weiss Bershad &
Schulman LLP (“Milberg Weiss”), Johnson & Perkinson and Girard Gibbs & De
Bartolomeo LLP.

 

(o) “Publication Notice” means the summary notice of proposed Settlement and
hearing for publication substantially in the form attached as Exhibit 3 to
Exhibit A.

 

(p) “Released Parties” means any and all of the Settling Defendants, their past
or present subsidiaries, parents, successors and predecessors, officers,
directors, agents, employees and attorneys, and any person, firm, trust,
corporation, officer, director or other individual or entity in which any
Settling Defendant has a controlling interest or which is related to or
affiliated with any of the Settling Defendants, and the legal representatives,
heirs, successors in interest or assigns of any such party. “Released Parties”
does not include defendant Arthur Andersen LLP or any of its partners,
principals, officers, directors, or employees, its predecessors, successors, and
assigns, and any divisions or constituents, or constituent entities.

 

(q) “Settled Claims” means any and all claims, debts, demands, rights or causes
of action or liabilities whatsoever (including, but not limited to, any claims
for damages, interest, attorneys’ fees, expert or consulting fees, and any other
costs, expenses or liability whatsoever), whether based on federal, state,
local, statutory or common law or any other law, rule or regulation, whether
fixed or contingent, accrued or un-accrued, liquidated or un-liquidated, at law
or in equity, matured or un-matured, whether class, individual or derivative in
nature, including both known claims and Unknown Claims (as defined below), (i)
that have been asserted in this Action by the Settlement Class Members or their
attorneys or any of them against any of the Released Parties, or (ii) that could
have been asserted in any forum by the Settlement

 

8



--------------------------------------------------------------------------------

Class Members or their attorneys or any of them or their successors and assigns
of any of them against any of the Released Parties which arise out of or are
based upon or relate in any way to the allegations, transactions, facts, matters
or occurrences, representations or omissions involved, set forth, or referred to
in the Complaint and relate to the purchase or ownership of shares of the common
stock of i2 during the Settlement Class Period.

 

(r) “Settled Defendants’ Claims” means any and all claims, rights or causes of
action or liabilities whatsoever, whether based on federal, state, local,
statutory or common law or any other law, rule or regulation, including both
known claims and Unknown Claims, that have been or could have been asserted in
the Action or any forum by the Settling Defendants or any of them or the
successors and assigns of any of them against any of the Lead Plaintiffs, Class
Members or their attorneys, which arise out of or relate in any way to the
institution, prosecution, or settlement of the Action, except for claims to
enforce the Settlement.

 

(s) “Settlement” means the settlement contemplated by this Stipulation.

 

(t) “Unknown Claims” means any and all Settled Claims which any Lead Plaintiff
or Settlement Class Member does not know or suspect to exist in his, her or its
favor at the time of the release of the Released Parties, and any Settled
Defendants’ Claims which any Settling Defendant does not know or suspect to
exist in his, her or its favor. With respect to any and all Settled Claims and
Settled Defendants’ Claims, the parties stipulate and agree that upon the
Effective Date, the Lead Plaintiffs and the Settling Defendants shall expressly,
and each Settlement Class Member shall be deemed to have, and by operation of
the Judgment shall have, expressly waived any and all provisions, rights and
benefits conferred by any law of any state or territory of the United States, or
principle of common law, which is similar, comparable, or equivalent to Cal.
Civ. Code § 1542, which provides:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

 

9



--------------------------------------------------------------------------------

Lead Plaintiffs and Settling Defendants acknowledge, and Settlement Class
Members by operation of law shall be deemed to have acknowledged, that the
inclusion of “Unknown Claims” in the definition of Settled Claims and Settled
Defendants’ Claims was separately bargained for and was a key element of the
Settlement.

 

SCOPE AND EFFECT OF SETTLEMENT

 

2. (a) The obligations incurred pursuant to this Stipulation shall be in full
and final disposition of the Settling Actions as against the Settling Defendants
and any and all Settled Claims as against all Released Parties and any and all
Settled Defendants’ Claims.

 

(b) For purposes of this Settlement the parties have stipulated to the
certification of the Settlement Class as defined in Paragraph 1(c) above. During
the litigation, the Court previously certified a class covering a shorter class
period wholly encompassed within the stipulated Settlement Class Period.
Pursuant to the prior certification, Notice of the Pendency of this action as a
class action was sent to members of the certified class and members of the
certified class were given the opportunity to exclude themselves from the
certified class. The persons and entities who excluded themselves from the
certified class are listed on Exhibit C annexed hereto and they are excluded
from the Settlement Class. In connection with the motion to preliminarily
approve the Settlement, the Parties hereto shall request the Court to allow only
the members of the Settlement Class who did not previously have an opportunity
to request exclusion to request exclusion in connection with this Settlement.
The exhibits annexed hereto contemplate that the Court will grant such request.
If however the Court does not grant the request, the documents shall be modified
to accommodate the Court’s ruling and any such

 

10



--------------------------------------------------------------------------------

modification shall not be a material or substantial change to the exhibits such
as would delay or prevent the Effective Date under paragraph 26 and shall not be
the basis for any termination of this Settlement under paragraph 25.

 

3. (a) Upon the Effective Date of this Settlement, Lead Plaintiffs and members
of the Settlement Class on behalf of themselves, their heirs, executors,
administrators, successors and assigns, shall, with respect to each and every
Settled Claim, release and forever discharge, and shall forever be enjoined from
prosecuting, either directly or in any other capacity, any Settled Claims
against any of the Released Parties.

 

(b) Upon the Effective Date of this Settlement, each of the Settling Defendants,
on behalf of themselves and the Released Parties, shall release and forever
discharge each and every of the Settled Defendants’ Claims, and shall forever be
enjoined from prosecuting the Settled Defendants’ Claims.

 

THE SETTLEMENT CONSIDERATION

 

4. The Settling Defendants shall provide the following consideration:

 

(a) The Settling Defendants shall cause a total of Eighty-Four Million Eight
Hundred Fifty Thousand Dollars ($84,850,000.00) (US$) (the “Cash Settlement
Amount”) to be paid into escrow on behalf of the Settlement Class as follows:

 

(i) Within seven (7) days of the execution of this Stipulation, i2 shall pay
Forty-One Million Eight Hundred Fifty Thousand Dollars ($41,850,000.00) (US$)
into an escrow account designated by Plaintiffs’ Co-Lead Counsel (the “Escrow
Account”).

 

(ii) Upon execution of this Stipulation, the Settling Defendants shall instruct
the Insurance Carriers to pay Forty-Three Million Dollars ($43,000,000.00)
(US$), into the Escrow Account as follows:

 

(1) Within fourteen (14) days from the execution of this Stipulation,
Thirty-Three Million Dollars ($33,000,000.00) (U.S.$) shall be deposited in the
Escrow Account; and;

 

11



--------------------------------------------------------------------------------

(2) No later than June 7, 2004, Ten Million Dollars ($10,000,000.00) (U.S.$)
shall be deposited in the Escrow Account;

 

(iii) Within twenty-one (21) days of the execution of this Stipulation, i2 shall
pay into the Escrow Account the difference between Seventy-Four Million Eight
Hundred Fifty Thousand Dollars ($74,850,000.00) (US$) and the sum of the amounts
paid into the Escrow Account pursuant to ¶¶ 4(a)(i) and 4(a)(ii)(1) above and by
June 14, 2004 i2 shall pay into the Escrow Account the difference between
Eighty-Four Million Eight Hundred Fifty Thousand Dollars ($84,850,000.00) (US$)
and the sum of the amounts paid into the Escrow Account pursuant to ¶¶ 4(a)(i),
4(a)(ii)(1) and 4(a)(ii)(2) above.

 

(b) i2 and the individual defendants shall assign and transfer to the Settlement
Class all of their right, title and interest in and to any and all claims they
may have against Arthur Andersen LLP with respect to the matters alleged in the
Action.

 

(c) i2 shall assign and transfer to the Settlement Class all of its right, title
and interest in and to any and all claims asserted on behalf of the Company in
the Derivative Actions.

 

(d) The Company and its agents shall provide reasonable cooperation to
Plaintiffs in connection with their prosecution of the assigned claims
identified in paragraphs 4(b) and (c), including making available to Plaintiffs’
Co-Lead Counsel, at reasonable, mutually convenient times and places, employees
of the Company for interviews and non-privileged documents in the Company’s
custody, possession or control pertaining to such claims.

 

12



--------------------------------------------------------------------------------

(e) Within sixty (60) days after the execution of this Stipulation, i2 shall
adopt the corporate governance enhancements described in Exhibit D, attached
hereto.

 

5. In consideration of the settlement of the claims against the individual
defendants, including the assigned claims set forth in Paragraphs 4(b) and (c)
above and the undertaking to institute corporate governance enhancements set
forth in Paragraph 4(e) above, the Derivative Actions will be settled and
Plaintiffs’ Co-Lead Counsel shall cause:

 

(a) counsel for the plaintiffs-appellants in the Spector Action and counsel for
the defendants thereto to file a motion or stipulation to stay the appeal and/or
place the appeal on a suspense calendar, which upon entry of the Final Order
(defined below) will convert to a withdrawal of the appeal with prejudice; and

 

(b) counsel for the plaintiffs in the Zwick Action to file a notice of dismissal
with prejudice conditioned upon this Stipulation becoming effective as defined
in ¶ 25 below.

 

6. (a) The Cash Settlement Amount and any interest earned thereon shall be the
Gross Settlement Fund. The Gross Settlement Fund, net of any Taxes (as defined
below) on the income thereof, shall be used to pay (i) the Notice and
Administration Costs referred to in ¶ 7 hereof, (ii) the attorneys’ fee and
expense award referred to in ¶ 9 hereof, and (iii) the remaining administration
expenses referred to in ¶ 8 hereof. The balance of the Gross Settlement Fund
after the above payments shall be the Net Settlement Fund which shall be
distributed to the Authorized Claimants as provided in ¶¶ 17-19 hereof. Any sums
required to be held in escrow hereunder prior to the Effective Date shall be
held by Milberg Weiss as Escrow Agent for the Settlement Fund. All funds held by
the Escrow Agent shall be deemed to be in the custody of

 

13



--------------------------------------------------------------------------------

the Court and shall remain subject to the jurisdiction of the Court until such
time as the funds shall be distributed or returned to the persons paying the
same pursuant to this Stipulation and/or further order of the Court. The Escrow
Agent shall invest any funds in excess of $100,000 in short term United States
Agency or Treasury Securities (or a mutual fund invested solely in such
instruments), and shall collect and reinvest all interest accrued thereon. Any
funds held in escrow in an amount of less than $100,000 may be held in an
interest bearing bank account insured by the FDIC. The parties hereto agree that
the Settlement Fund is intended to be a Qualified Settlement Fund within the
meaning of Treasury Regulation § 1.468B-1 and elect to have such Qualified
Settlement Fund treatment apply as of the earliest possible date, and that the
Escrow Agent, as administrator of the Settlement Fund within the meaning of
Treasury Regulation § 1.468B-2(k)(3), shall be responsible for filing tax
returns for the Settlement Fund and paying from the Settlement Fund any Taxes
owed with respect to the Settlement Fund. Counsel for i2 agrees to provide
promptly to the Escrow Agent the statement described in Treasury Regulation §
1.468B-3(e).

 

(b) All (i) taxes on the income of the Gross Settlement Fund and (ii) expenses
and costs incurred in connection with the taxation of the Gross Settlement Fund
(including, without limitation, expenses of tax attorneys and accountants)
(collectively “Taxes”) shall be paid out of the Gross Settlement Fund, shall be
considered to be a cost of administration of the Settlement and shall be timely
paid by the Escrow Agent without prior Order of the Court.

 

ADMINISTRATION

 

7. The Claims Administrator, an independent contractor, shall administer the
Settlement subject to the jurisdiction of the Court. Settling Defendants’
Counsel shall cooperate in the administration of the Settlement to the extent
reasonably necessary to effectuate its terms, including providing without charge
all information from i2’s transfer records concerning the identity of Settlement
Class Members and their transactions.

 

14



--------------------------------------------------------------------------------

8. The Escrow Agent may pay from the Cash Settlement Amount, without further
approval from the Settling Defendants or the Court, the reasonable costs and
expenses associated with identifying members of the Settlement Class and
effecting mailed Notice and Publication Notice to the Settlement Class, and the
administration of the Settlement, including without limitation, the actual costs
of publication, printing and mailing the Settlement Notice, reimbursements to
nominee owners for forwarding notice to their beneficial owners, and the
administrative expenses incurred and fees charged by the Claims Administrator in
connection with providing notice and processing the submitted claims.

 

ATTORNEYS’ FEES AND EXPENSES

 

9. Plaintiffs’ Co-Lead Counsel will apply to the Court for an award on behalf of
all Plaintiffs’ Counsel (including Counsel in the Spector, Kaltman and Zwick
Actions) from the Gross Settlement Fund of attorneys’ fees not to exceed
one-third (33 1/3%) of the Gross Settlement Fund and reimbursement of expenses,
plus interest on such amounts. Such attorneys’ fees, expenses, and interest as
are awarded by the Court shall be paid from the Gross Settlement Fund to
Plaintiffs’ Co-Lead Counsel immediately upon award, notwithstanding the
existence of any timely filed objections thereto, or potential for appeal
therefrom, or collateral attack on the settlement or any part thereof, subject
to Plaintiffs’ Co-Lead Counsel’s obligation to make appropriate refunds or
repayments to the Settlement Fund plus accrued interest at the same net rate as
is earned by the Gross Settlement Fund, if and when, as a result of any appeal
and/or further proceedings on remand, or successful collateral attack, the fee
or cost award is reduced or reversed.

 

15



--------------------------------------------------------------------------------

DISTRIBUTION TO AUTHORIZED CLAIMANTS

 

10. Any member of the Settlement Class who does not submit a valid Proof of
Claim will not be entitled to receive any of the proceeds from the Net
Settlement Fund but will otherwise be bound by all of the terms of this
Stipulation and the Settlement, including the terms of the Judgment to be
entered in the Action and the releases provided for herein, and will be barred
from bringing any action against the Released Parties concerning the Settled
Claims.

 

11. The Claims Administrator shall process the Proofs of Claim and, after entry
of the Class Distribution Order, distribute the Net Settlement Fund to the
Authorized Claimants. Except for their obligation to pay and cause the payment
of the Cash Settlement Amount, and to cooperate in the production of information
with respect to the identification of Class Members from i2’s shareholder
transfer records, as provided herein, Plaintiffs’ Co-Lead Counsel shall have the
right, but not the obligation, to direct the Claims Administrator to waive what
they deem to be formal or technical defects in any Proofs of Claim submitted in
the interests of achieving substantial justice.

 

12. For purposes of determining the extent, if any, to which a Class Member
shall be entitled to be treated as an “Authorized Claimant”, the following
conditions shall apply:

 

(a) Each Settlement Class Member shall be required to submit a Proof of Claim
(see attached Exhibit 2 to Exhibit A), supported by such documents as are
designated therein, including proof of the transactions claimed and the losses
incurred thereon, or such other documents or proof as the Claims Administrator,
in its discretion, may deem acceptable;

 

(b) All Proofs of Claim must be submitted by the date specified in the
Settlement Notice unless such period is extended by Order of the Court. Any
Settlement Class Member who fails to submit a Proof of Claim by such date shall
be forever barred from receiving

 

16



--------------------------------------------------------------------------------

any payment pursuant to this Stipulation (unless, by Order of the Court, a later
submitted Proof of Claim by such Settlement Class Member is approved), but shall
in all other respects be bound by all of the terms of this Stipulation and the
Settlement including the terms of the Judgment to be entered in the Action and
the releases provided for herein, and will be barred from bringing any action
against the Released Parties asserting the Settled Claims. Provided that it is
received before the motion for the Class Distribution Order is filed, a Proof of
Claim shall be deemed to have been submitted when posted, if received with a
postmark indicated on the envelope and if mailed by first-class mail and
addressed in accordance with the instructions thereon. In all other cases, the
Proof of Claim shall be deemed to have been submitted when actually received by
the Claims Administrator;

 

(c) Each Proof of Claim shall be submitted to and reviewed by the Claims
Administrator, who shall determine in accordance with this Stipulation the
extent, if any, to which each claim shall be allowed, subject to review by the
Court pursuant to subparagraph (e) below;

 

(d) Proofs of Claim that do not meet the submission requirements may be
rejected. Prior to rejection of a Proof of Claim, the Claims Administrator shall
communicate with the Claimant in order to remedy the curable deficiencies in the
Proof of Claims submitted. The Claims Administrator shall notify, in a timely
fashion and in writing, all Claimants whose Proofs of Claim they propose to
reject in whole or in part, setting forth the reasons therefor, and shall
indicate in such notice that the Claimant whose claim is to be rejected has the
right to a review by the Court if the Claimant so desires and complies with the
requirements of subparagraph (e) below;

 

17



--------------------------------------------------------------------------------

(e) If any Claimant whose claim has been rejected in whole or in part desires to
contest such rejection, the Claimant must, within twenty (20) days after the
date of mailing of the notice required in subparagraph (d) above, serve upon the
Claims Administrator a notice and statement of reasons indicating the Claimant’s
grounds for contesting the rejection along with any supporting documentation,
and requesting a review thereof by the Court. If a dispute concerning a claim
cannot be otherwise resolved, Plaintiffs’ Co-Lead Counsel shall thereafter
present the request for review to the Court; and

 

(f) The administrative determinations of the Claims Administrator accepting and
rejecting claims shall be presented to the Court, on notice to Settling
Defendants’ Counsel, for approval by the Court in the Class Distribution Order.

 

13. Each Claimant shall be deemed to have submitted to the jurisdiction of the
Court with respect to the Claimant’s claim, and the claim will be subject to
investigation and discovery under the Federal Rules of Civil Procedure, provided
that such investigation and discovery shall be limited to that Claimant’s status
as a Settlement Class Member and the validity and amount of the Claimant’s
claim. No discovery shall be allowed on the merits of the Action or Settlement
in connection with processing of the Proofs of Claim.

 

14. Payment pursuant to this Stipulation shall be deemed final and conclusive
against all Settlement Class Members. All Settlement Class Members whose claims
are not approved by the Court shall be barred from participating in
distributions from the Net Settlement Fund, but otherwise shall be bound by all
of the terms of this Stipulation and the Settlement, including the terms of the
Judgment to be entered in the Action and the releases provided for herein, and
will be barred from bringing any action against the Released Parties concerning
the Settled Claims.

 

18



--------------------------------------------------------------------------------

15. All proceedings with respect to the administration, processing and
determination of claims described by ¶ 13 of this Stipulation and the
determination of all controversies relating thereto, including disputed
questions of law and fact with respect to the validity of claims, shall be
subject to the jurisdiction of the Court.

 

16. The Net Settlement Fund shall be distributed to Authorized Claimants by the
Claims Administrator only after the Effective Date and after: (i) all Claims
have been processed, and all Claimants whose Claims have been rejected or
disallowed, in whole or in part, have been notified and provided the opportunity
to be heard concerning such rejection or disallowance; (ii) all objections with
respect to all rejected or disallowed claims have been resolved by the Court,
and all appeals therefrom have been resolved or the time therefor has expired;
(iii) all matters with respect to attorneys’ fees, costs, and disbursements have
been resolved by the Court, all appeals therefrom have been resolved or the time
therefor has expired; and (iv) all costs of administration have been paid.

 

17. Plaintiffs’ Co-Lead Counsel will apply to the Court, on notice to Settling
Defendants’ Counsel, for an order (the “Class Distribution Order”) approving the
Claims Administrator’s administrative determinations concerning the acceptance
and rejection of the claims submitted herein and approving any fees and expenses
not previously applied for, including the fees and expenses of the Claims
Administrator, and, if the Effective Date has occurred, directing payment of the
Net Settlement Fund to Authorized Claimants.

 

18. The Claims Administrator shall determine each Authorized Claimant’s pro rata
share of the Net Settlement Fund based upon each Authorized Claimant’s
Recognized Claim as defined in the Plan of Allocation described in the
Settlement Notice annexed hereto as Exhibit 1 to Exhibit A, or in such other
Plan of Allocation as the Court approves.

 

19



--------------------------------------------------------------------------------

19. The Plan of Allocation proposed in the Settlement Notice is not a necessary
term of this Stipulation and it is not a condition of this Stipulation that any
particular Plan of Allocation be approved. Each Authorized Claimant shall be
allocated a pro rata share of the Net Settlement Fund based on his or her
Recognized Claim compared to the total Recognized Claims of all accepted
claimants. This is not a claims-made settlement. As of the Effective Date of the
Settlement, neither the Settling Defendants nor the Insurance Carriers shall be
entitled to a return, recovery, or reversion of any amounts they contribute to
the Cash Settlement Amount, the Gross Settlement Fund, or the Net Settlement
Fund. Neither the Settling Defendants nor the Insurance Carriers shall have any
involvement in reviewing or challenging claims.

 

20. No person shall have any claim against any Plaintiffs, class members, the
claims administrator, the Settling Defendants or their respective counsel based
on investments or distributions made substantially in accordance with this
Stipulation and the Settlement contained herein, the Plan of Allocation or
further orders of the Court.

 

21. It is understood and agreed by the parties hereto that the proposed Plan of
Allocation is not part of the Stipulation and is to be considered by the Court
separately from the Court’s consideration of the fairness, reasonableness, and
adequacy of the Settlement set forth in the Stipulation, and any order or
proceeding relating to the Plan of Allocation shall not operate to terminate or
cancel the Stipulation or affect the finality of the Court’s Judgment approving
the Stipulation and the Settlement set forth herein, or any other orders entered
pursuant to the Stipulation.

 

22. The Settling Defendants and their counsel shall have no responsibility for,
interest in, or liability whatsoever with respect to:

 

(a) any act, omission or determination of the Escrow Agent, Settlement
Administrator, Plaintiffs’ Co-Lead Counsel, or any designees or agents of
Plaintiffs’ Co-Lead Counsel, Escrow Agent or Settlement Administrator;

 

20



--------------------------------------------------------------------------------

(b) any act, omission or determination of Plaintiff’s Co-Lead Counsel or their
designees or agents in connection with the administration of the Settlement;

 

(c) the management, investment, or distribution of the Settlement Fund;

 

(d) the determination, administration, calculation, or payment of any claims
asserted against the Settlement Fund; or

 

(e) the Plan of Allocation.

 

TERMS OF ORDER FOR NOTICE AND HEARING

 

23. Promptly after this Stipulation has been fully executed, Plaintiffs’ Counsel
and Settling Defendants’ Counsel jointly shall move the Court for entry of an
Preliminary Order in Connection with Settlement Proceedings, substantially in
the form annexed hereto as Exhibit A.

 

TERMS OF ORDER AND FINAL JUDGMENT

 

24. If the Settlement contemplated by this Stipulation is approved by the Court,
counsel for the parties shall request that the Court enter an Order and Final
Judgment substantially in the form annexed hereto as Exhibit B.

 

SUPPLEMENTAL AGREEMENT

 

25. Simultaneously herewith, Plaintiffs’ Co-Lead Counsel and Settling
Defendants’ Counsel are executing a “Supplemental Agreement” setting forth
certain conditions under which this Stipulation may be terminated by any
Settling Defendant if potential Settlement Class Members with claims and/or
losses above a certain threshold amount exclude themselves from

 

21



--------------------------------------------------------------------------------

the Settlement Class. The Supplemental Agreement shall not be filed prior to the
Settlement Fairness Hearing unless a dispute arises as to its terms. In the
event of a withdrawal from this Stipulation pursuant to the Supplemental
Agreement, this Stipulation shall become null and void and of no further force
and effect and the provisions of ¶ 28 shall apply. Notwithstanding the
foregoing, the Stipulation shall not become null and void as a result of the
election by a Settling Defendant to exercise its or his option to withdraw from
the Stipulation pursuant to the Supplemental Agreement until the conditions set
forth in the Supplemental Agreement have been satisfied.

 

EFFECTIVE DATE OF SETTLEMENT, WAIVER OR TERMINATION

 

26. The Effective Date of Settlement shall be the date when all the following
shall have occurred:

 

(a) entry of the Order for Notice and Hearing in all material respects in the
form annexed hereto as Exhibit A;

 

(b) approval by the Court of the Settlement, following notice to the Settlement
Class and a hearing, as prescribed by Rule 23 of the Federal Rules of Civil
Procedure;

 

(c) entry by the Court of an Order and Final Judgment, substantially in the form
attached hereto as Exhibit B, and the expiration of any time for appeal or
review of such Order and Final Judgment, or, if any appeal is filed and not
dismissed, after such Order and Final Judgment is upheld on appeal in all
material respects and is no longer subject to review upon appeal or review by
writ of certiorari, or, in the event that the Court enters an order and final
judgment in form other than that provided above (“Alternative Judgment”) and
none of the parties hereto elect to terminate this Settlement, the date that
such Alternative Judgment becomes final and no longer subject to appeal or
review; and

 

22



--------------------------------------------------------------------------------

(d) the withdrawal of the appeal in Spector and the dismissal of the Zwick
action with prejudice become effective as described in paragraph 5, above.

 

27. Settling Defendants or Plaintiffs’ Co-Lead Counsel shall have the right to
terminate the Settlement and this Stipulation by providing written notice of
their election to do so (“Termination Notice”) to all other parties hereto
within thirty (30) days of: (a) the Court’s declining to enter the Order for
Notice and Hearing in any material respect; (b) the Court’s refusal to approve
this Stipulation or any material part of it; (c) the Court’s declining to enter
the Order and Final Judgment in any material respect; (d) the date upon which
the Order and Final Judgment is modified or reversed in any material respect by
the Court of Appeals or the Supreme Court; or (e) the date upon which an
Alternative Judgment is modified or reversed in any material respect by the
Court of Appeals or the Supreme Court.

 

28. Except as otherwise provided herein, in the event the Settlement is
terminated or fails to become effective for any reason, then the parties to this
Stipulation, and the parties to the Derivative Actions, shall be deemed to have
reverted to their respective status in the Actions as of the date and time
immediately prior to the execution of this Stipulation and, except as otherwise
expressly provided, the parties shall proceed in all respects as if this
Stipulation and any related orders had not been entered, and any portion of the
Cash Settlement Amount previously paid by Settling Defendants and/or the
Insurance Carriers, together with any interest earned thereon, less any Taxes
due with respect to such income, and less costs of administration and notice
actually incurred and paid or payable from the Cash Settlement Amount shall be
returned to the persons or Insurance Carriers paying the same. In such event,
neither Plaintiffs, nor Plaintiffs’ Counsel, nor any Settlement Class Member
shall be liable for repaying any such Taxes due or any such costs of
administration and notice actually incurred and paid or payable from the Cash
Settlement Amount.

 

23



--------------------------------------------------------------------------------

NO ADMISSION OF WRONGDOING

 

29. This Stipulation, whether or not consummated, and any proceedings taken
pursuant to it:

 

(a) shall not be offered or received against the Settling Defendants as evidence
of or construed as or deemed to be evidence of any presumption, concession, or
admission by any of the Settling Defendants with respect to the truth of any
fact alleged by any of the plaintiffs or the validity of any claim that has been
or could have been asserted in the Action or in any litigation, or the
deficiency of any defense that has been or could have been asserted in the
Action or in any litigation, or of any liability, negligence, fault, or
wrongdoing of the Settling Defendants;

 

(b) shall not be offered or received against the Settling Defendants as evidence
of a presumption, concession or admission of any fault, misrepresentation or
omission with respect to any statement or written document approved or made by
any Settling Defendant;

 

(c) shall not be offered or received against the Settling Defendants as evidence
of a presumption, concession or admission with respect to any liability,
negligence, fault or wrongdoing, or in any way referred to for any other reason
as against any of the Settling Defendants, in any other civil, criminal or
administrative action or proceeding, other than such proceedings as may be
necessary to effectuate the provisions of this Stipulation; provided, however,
that if this Stipulation is approved by the Court, Settling Defendants may refer
to it to effectuate the liability protection granted them hereunder;

 

24



--------------------------------------------------------------------------------

(d) shall not be construed as an admission or concession that the consideration
to be given hereunder represents the amount which could be or would have been
recovered after trial; and

 

(e) shall not be construed as or received in evidence as an admission,
concession or presumption against Lead Plaintiffs or any of the Settlement Class
Members that any of their claims are without merit, or that any defenses
asserted by the Settling Defendants have any merit, or that damages recoverable
under the Complaint would not have exceeded the Gross Settlement Fund.

 

MISCELLANEOUS PROVISIONS

 

30. All of the exhibits attached hereto are hereby incorporated by reference as
though fully set forth herein.

 

31. i2 warrants that it has not filed or instituted proceedings for any type of
bankruptcy (whether voluntary or involuntary), made an assignment for the
benefit of creditors or commenced or become subject to any similar action or
proceeding, and that its participation in this Settlement will not render it
insolvent within the meaning of and/or for the purposes of the United States
Bankruptcy Code, including §§ 101 and 547 thereof.

 

32. If a case is commenced in respect of i2 or any Insurance Carrier under Title
11 of the United States Code (Bankruptcy), or a trustee, receiver or conservator
is appointed under any similar law, and in the event of the entry of a final
order of a court of competent jurisdiction determining the transfer of money to
the Gross Settlement Fund or any portion thereof to be a preference, voidable
transfer, fraudulent transfer or similar transaction and any portion thereof is
required to be returned, and such amount is not promptly deposited to the Gross
Settlement Fund by others, then, at the election of Plaintiffs’ Co-Lead Counsel,
the parties shall jointly move the

 

25



--------------------------------------------------------------------------------

Court to vacate and set aside the releases given and Judgment entered in favor
of the Settling Defendants pursuant to this Stipulation, which releases and
Judgment shall be null and void, and the parties shall be restored to their
respective positions in the litigation as of the date a day prior to the date of
this Stipulation and any cash amounts in the Gross Settlement Fund shall be
returned as provided in ¶ 28 above.

 

33. The parties to this Stipulation intend the Settlement to be a final and
complete resolution of all disputes asserted or which could be asserted by the
Plaintiffs, the Settlement Class or their attorneys against the Released Parties
with respect to the Settled Claims. Accordingly, Plaintiffs, the Settlement
Class and the Settling Defendants agree not to assert in any forum that the
litigation was brought by Plaintiffs or defended by the Settling Defendants in
bad faith or without a reasonable basis. The parties hereto shall assert no
claims of any violation of Rule 11 of the Federal Rules of Civil Procedure
relating to the prosecution, defense, or settlement of the Action. The parties
agree that the amount paid and the other terms of the Settlement were negotiated
at arm’s length in good faith by the parties, and reflect a settlement that was
reached voluntarily after consultation with experienced legal counsel.

 

34. This Stipulation may not be modified or amended, nor may any of its
provisions be waived except by a writing signed by all parties hereto or their
successors-in-interest.

 

35. The headings herein are used for the purpose of convenience only and are not
meant to have legal effect.

 

36. The administration and consummation of the Settlement as embodied in this
Stipulation shall be under the authority of the Court and the Court shall retain
jurisdiction for the purpose of entering orders providing for awards of
attorneys’ fees and expenses to Plaintiffs’ Counsel and enforcing the terms of
this Stipulation.

 

26



--------------------------------------------------------------------------------

37. The waiver by one party of any breach of this Stipulation by any other party
shall not be deemed a waiver of any other prior or subsequent breach of this
Stipulation.

 

38. This Stipulation, its exhibits and the Supplemental Agreement constitute the
entire agreement among the parties hereto concerning the Settlement of the
Action, and no representations, warranties, or inducements have been made by any
party hereto concerning this Stipulation and its exhibits other than those
contained and memorialized in such documents.

 

39. This Stipulation may be executed in one or more counterparts. All executed
counterparts and each of them shall be deemed to be one and the same instrument
provided that counsel for the parties to this Stipulation shall exchange among
themselves original signed counterparts.

 

40. This Stipulation shall be binding upon, and inure to the benefit of, the
successors and assigns of the parties hereto.

 

41. The construction, interpretation, operation, effect and validity of this
Stipulation, and all documents necessary to effectuate it, shall be governed by
the internal laws of the State of Texas without regard to conflicts of laws,
except to the extent that federal law requires that federal law governs.

 

42. This Stipulation shall not be construed more strictly against one party than
another merely by virtue of the fact that it, or any part of it, may have been
prepared by counsel for one of the parties, it being recognized that it is the
result of arm’s-length negotiations between the parties and all parties have
contributed substantially and materially to the preparation of this Stipulation.

 

43. All counsel and any other person executing this Stipulation and any of the
exhibits hereto, or any related settlement documents, warrant and represent that
they have the full authority to do so and that they have the authority to take
appropriate action required or permitted to be taken pursuant to the Stipulation
to effectuate its terms.

 

27



--------------------------------------------------------------------------------

44. Plaintiffs’ Co-Lead Counsel and Settling Defendants’ Counsel agree to
cooperate fully with one another in seeking Court approval of the Order for
Notice and Hearing, the Stipulation and the Settlement, and to promptly agree
upon and execute all such other documentation as may be reasonably required to
obtain final approval by the District Court of the Settlement.

 

DATED: May 7, 2004

 

MILBERG WEISS BERSHAD & SCHULMAN LLP

By:

 

/s/ David J. Bershad

--------------------------------------------------------------------------------

   

David J. Bershad

Salvatore J. Graziano

Lawrence D. McCabe

One Pennsylvania Plaza

New York, NY 10119

Tel: 212-594-5300

JOHNSON & PERKINSON

By:

 

/s/ Dennis J. Johnson

--------------------------------------------------------------------------------

   

Dennis J. Johnson

Peter J. McDougall

1690 Williston Road

South Burlington, VT 05403

Tel: 802-862-0030

 

28



--------------------------------------------------------------------------------

GIRARD GIBBS & DE BARTOLOMEO LLP

By:

 

/s/ Daniel C. Girard by AMS

--------------------------------------------------------------------------------

   

Daniel C. Girard

Aaron M. Sheanin

601 California Street, Suite 1400

San Francisco, CA 94108

Tel. (415) 981-4800

Co-Lead Counsel for Plaintiffs

BROWN McCARROLL LLP

BY:

 

/s/ Robert W. Coleman

--------------------------------------------------------------------------------

   

Robert W. Coleman

2001 Ross Avenue, Suite 2000

Dallas, Texas 75201

Tel: 214-999-6100

Fax: 214-999-6170

-and-

WILSON SONSINI GOODRICH & ROSATI, P.C.

BY:

 

/s/ John P. Stigi, III

--------------------------------------------------------------------------------

   

Bruce G. Vanyo

Keith Eggleton

John P. Stigi III

650 Page Mill Road

Palo Alto, California 94304-1050

Tel: 650-493-9300

Fax: 650-493-6811

Counsel for Defendant i2 Technologies, Inc.

 

29



--------------------------------------------------------------------------------

FULBRIGHT & JAWORSKI L.L.P.

BY:

 

/s/ Michael A. Swartzendruber

--------------------------------------------------------------------------------

   

Michael A. Swartzendruber

2200 Ross Avenue, Suite 2800

Dallas, Texas 75201

-and-

FULBRIGHT & JAWORSKI L.L.P.

Michael D. Trager

Richard L. Jacobson

Michael H. Dardzinski

801 Pennsylvania Avenue, NW

Washington, DC 20004-2623

Counsel for Defendant Sanjiv S. Sidhu

LYNN, TILLOTSON & PINKR, LLP

BY:

 

/s/ Michael P. Lynn

--------------------------------------------------------------------------------

   

Michael P. Lynn

750 North St. Paul Street, Suite 1400

Dallas, Texas 75201

-and-

PROSKAUER ROSE LLP

Lionel E. Pashkoff

1233 20th Street

Washington, DC 20036-2396

Counsel for Defendant William M. Beecher

 

30



--------------------------------------------------------------------------------

AKIN GUMP STRAUSS HAUER & FELD LLP

BY:

 

/s/ Edward S. Koppman

--------------------------------------------------------------------------------

   

Edward S. Koppman

1700 Pacific Avenue, Suite 4100

Dallas, Texas 75201-4675

Tel: 214-969-2800

Fax: 214-969-4343

Counsel for Defendant Gregory A. Brady

 

31